527 So. 2d 967 (1988)
RSH CONSTRUCTORS, Inc., Appellant,
v.
ROSE CREEK Associates, Ltd., and Ellis E. Neder, Jr., Appellees.
No. BS-352.
District Court of Appeal of Florida, First District.
July 7, 1988.
G. Kenneth Norrie of Rogers, Towers, Bailey, Jones & Gay, Jacksonville, for appellant.
William G. Cooper of Coker, Myers & Schickel, P.A., Jacksonville, for appellees.
PER CURIAM.
This cause is before us on appeal from a partial final judgment entered as to Count I of appellant's multi-count complaint in a construction contract dispute. After oral arguments and on consideration of the briefs and record on appeal, we find that the order sought to be reviewed is neither a final appealable order nor a nonfinal order that is appealable under Rule 9.130, Florida Rules of Appellate Procedure. The counts remaining to be tried below involve the same parties and are interdependent with the count disposed of by summary judgment. Kirkland v. State, Department of Health and Rehabilitative Services, 489 So. 2d 800 (Fla. 1st DCA 1986); Jones v. Wright, 391 So. 2d 313 (Fla. 2d DCA 1980). Accordingly, the appeal is dismissed.
ERVIN, BOOTH and WENTWORTH, JJ., concur.